Title: To Thomas Jefferson from James Sloan, 18 October 1807
From: Sloan, James
To: Jefferson, Thomas


                        
                            Esteemed Freind
                            
                            Newton October 18. 1807
                        
                        I am informed that Charles Killgore Esqr. who kept the land office in Cincinnatti Departed this life on the
                            3d. Inst., and haveing a son settled there who was the companion and particular freind of the deceased (,Inferior to none
                            in attatchment to thy administration of our Democratic government) Encouraged by my knowledge in some Instances of thy
                            favours being conferred upon unfortunate sufferers, I beg the favour of thee in case the vacancy is not supplyed Ere this
                            comes to hand, to permit me to make a verbal communication on the subjeck when I arrive at washington which I hope will be
                            the last of this week—Thy complyance will be gratefully acknowledged by thy affectionate freind
                        
                            James Sloan
                            
                        
                        
                            N.B. I have received accounts which (altho not official) I beleive may be relied on, by which it appears
                                that the Election in our State has terminated more favourabe to our Interest than at any former period
                        
                        
                            J. S.
                        
                    